Citation Nr: 9930699	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  97-05 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for duodenal ulcer/post-operative gastrectomy, prior to June 
6, 1995.

2.  Entitlement to a disability rating higher than 20 percent 
for duodenal ulcer/post-operative gastrectomy, from June 6, 
1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1945, March 1948 to October 4, 1950, and October 
8, 1950, to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, denied a 
disability rating in excess of 10 percent for the veteran's 
stomach condition.

In November 1997, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

In June 1998, the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this claim is ready for 
appellate review.

While this case was in remand status, an April 1999 rating 
decision assigned a 20 percent disability rating for the 
veteran's stomach condition.  This was not, however, a full 
grant of the benefit sought on appeal because higher 
disability ratings are available under Diagnostic Codes 7305 
and 7308.  On a claim for an original or an increased rating, 
the claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board.  The 20 
percent rating was effective from June 6, 1995.  Therefore, 
the issues on appeal have been rephrased as shown on the 
first page of this decision.

As noted in the Board's Remand, the veteran indicated during 
his VA examination in October 1996 that he had injured his 
neck during service.  It is not clear whether he is raising a 
claim for service connection for this condition.  Also, from 
statements the veteran has submitted over the past few years, 
it appears as if he is asserting entitlement to service 
connection for arthritis in his hands.  In November 1997, he 
submitted another statement claiming service connection for 
arthritis of multiple joints, to include the hands, hips, 
shoulders, knees, and cervical spine.  None of these issues 
has been adjudicated by the RO, and they are not inextricably 
intertwined with the other issues before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, these issues are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  There is no evidence showing treatment for the veteran's 
gastrointestinal disorder prior to June 6, 1995.

3.  Since June 6, 1995, the medical evidence has shown that 
the veteran's gastrointestinal disorder is characterized by 
vitamin deficiency, mild anemia, epigastric pain, heartburn, 
nausea, and vomiting, with evidence of a hiatal hernia and 
associated reflux symptoms.



CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for duodenal ulcer/post-operative 
gastrectomy, and VA has satisfied its duty to assist him in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating higher than 10 
percent for duodenal ulcer/post-operative gastrectomy were 
not met prior to June 6, 1995.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.112, and 
4.114, Diagnostic Code 7305-7308 (1999).

3.  The criteria for a disability rating higher than 20 
percent for duodenal ulcer/post-operative gastrectomy are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.27, 4.112, and 4.114, Diagnostic Code 7305-7308 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During service, the veteran was treated for various 
gastrointestinal complaints, including stomach pain and 
bleeding.  He was hospitalized in June 1967 at Camp Lejeune 
for a duodenal ulcer with hemorrhage.  An October 1967 rating 
decision, inter alia, granted service connection for this 
condition, with assignment of a 10 percent disability rating. 

In 1971, the veteran underwent a vagotomy, hemigastrectomy, 
and gastrojejunostomy due to peptic ulcer disease with 
recurrent gastrointestinal hemorrhaging.  Upon VA examination 
in 1980, the veteran complained of upset stomach and bitter 
bile taste when eating greasy foods.  Otherwise, he had had 
no dietary problems, no bleeding, no dark stools, and no 
weight fluctuations.  A VA upper gastrointestinal series 
conducted in March 1986 showed that the veteran was status 
post Billroth II type gastric resection and anastomosis with 
a small sliding hiatal hernia showing spontaneous reflux in 
the recumbent position.  He was prescribed Tagamet.

In December 1994, the veteran filed a claim for an increased 
rating.  The RO requested his VA treatment records.  The 
records received were dated from January 1981 to March 1989.  
The VA Medical Center indicated that there were no records 
for treatment from January 1994 to the present.

The veteran's medical records from Thomas McGee, M.D., dated 
from June 1995 to February 1996 indicated that the veteran 
had documented B12 vitamin deficiency and was receiving 
monthly injections.  He also had mild deficiency anemia, 
possibly secondary to mild absorption, and he was taking iron 
tablets.  It was noted that he had prior peptic ulcer disease 
and was status post vagotomy with pyloroplasty.  He denied 
having any recurrent problems. 

An upper gastrointestinal series conducted in November 1996 
reported the veteran's status as post partial gastrectomy and 
gastrojejunostomy with afferent and efferent loops.  There 
was a small hiatal hernia and a small amount of 
gastroesophageal reflux during vagal maneuvers, which 
extended to the mid thoracic level.  The esophagus was normal 
without evidence of ulcers, masses, or circumferential fixed 
narrowings.  The remaining portion of the stomach was 
unremarkable without evidence of ulcers or masses.  

VA medical records dated from December 1994 to November 1996 
showed treatment specifically for the veteran's stomach 
disorder beginning in December 1995, when he requested 
Tagamet.  He also began receiving B12 injections once per 
month in June 1996.

At his hearing in November 1997, the veteran testified that 
he had a lot of acid build-up in his stomach, and he vomited 
often.  He stated that he used to take Tagamet, but he did 
not use that any longer because he was taking medications for 
other disorders.  He stated that the nausea and vomiting 
primarily occurred with intake of certain foods, such as 
pizza.  He was not receiving any treatment for this 
condition. 

In February 1999, the veteran underwent a VA physical 
examination.  He reported a history of recurrent dyspepsia, 
which was manifested mainly with reflux symptoms such as 
heartburn, nausea, and occasional vomiting and choking.  He 
had been treated in the past with antacids, such as Tagamet.  
He had also received iron therapy and B12 injections due to 
malabsorption from post-gastric surgery.  He had no episodes 
of hematemesis or melena, and he denied experiencing any 
diarrhea or constipation.  He reported episodes of nausea and 
vomiting on almost a daily basis, mostly at night.  He also 
had epigastric pain after eating heavy meals or drinking 
something acidic.  He denied any changes in his weight.  
Examination showed some epigastric tenderness with some 
guarding.  There were no masses.  Laboratory tests showed 
mild anemia.  Diagnoses were dyspepsia with gastroesophageal 
reflux symptoms, status post Billroth II partial gastrectomy 
due to complicated peptic ulcer disease (hemorrhage in past).


II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased gastrointestinal symptoms.  Therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations, and he was provided a personal hearing in 
accordance with his request.  The RO complied with the 
Board's 1998 Remand instructions.  When asked whether he had 
received any treatment for his gastrointestinal disorder 
since 1996, the veteran responded with a list of medical 
professionals and VA facilities that had treated him, but he 
indicated that he could not remember the dates of treatment.  
It appears that he was referencing past treatment for this 
disorder, since several of the facilities listed treated him 
in the 1970s and 1980s, and those records have been obtained.  
Also, the veteran testified in 1997 that it had been many 
years since he received treatment for his gastrointestinal 
disorder.  Since the veteran did not indicate any current 
treatment for his gastrointestinal disorder, either in 
response to the RO's letter or during the 1999 VA 
examination, there is no indication of additional medical 
records that the RO failed to obtain.  Sufficient medical 
evidence is of record to properly rate the veteran's service-
connected disability.  Accordingly, no further assistance to 
the veteran is required to comply with the statutory duty to 
assist.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1999).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The RO assigned a 20 percent disability rating for the 
veteran's gastrointestinal disorder effective June 6, 1995, 
the date the evidence showed treatment for this disorder.  As 
the veteran had perfected his appeal from the denial of his 
December 1994 claim for an increased disability rating, the 
Board will address whether he was entitled to a disability 
rating in excess of 10 percent prior to June 6, 1995, the 
effective date of the 20 percent evaluation.  The Board will 
also address whether he is entitled to a disability rating in 
excess of 20 percent from June 6, 1995.

The veteran's gastrointestinal disorder is evaluated under 
Diagnostic Code 7305-7308.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (1999).  The hyphenated diagnostic code in 
this case indicated that duodenal ulcer under Diagnostic Code 
7305 is the service-connected disorder, and postgastrectomy 
syndrome under Diagnostic Code 7308 is a residual condition.  

Under Diagnostic Code 7305, a 10 percent disability rating is 
warranted for a mild duodenal ulcer disorder with recurring 
symptoms once or twice yearly.  A 20 percent disability 
rating requires a moderate ulcer disorder with recurring 
episodes of severe symptoms two or three times per year 
averaging ten days in duration, or with continuous moderate 
manifestations.  A 40 percent disability rating is warranted 
for a moderately severe ulcer condition with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  A 60 percent disability rating is warranted 
for a severe ulcer condition with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.

Under Diagnostic Code 7308, the minimum disability rating is 
20 percent and that requires mild postgastrectomy syndrome 
with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  Diagnostic Code 7308 provides a 40 percent 
disability rating for moderate postgastrectomy syndrome with 
less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent disability rating is 
warranted for severe postgastrectomy syndrome associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia. 

A.  Rating in excess of 10 percent prior to June 6, 1995

The veteran did not meet the criteria for a disability rating 
higher than 10 percent prior to June 6, 1995, under either 
Diagnostic Code 7305 or 7308.  After the VA treatment in 
1986, there is no medical evidence showing further treatment 
for his gastrointestinal disorder until he sought treatment 
from Dr. McGee on June 6, 1995.  His statements alone cannot 
provide the basis for assignment of a higher rating; there 
must be objective evidence of increased disability.  
Accordingly, since there is no such evidence, the Board 
concludes that the preponderance of the evidence is against 
his claim for a disability rating higher than 10 percent 
prior to June 6, 1995.

B.  Rating in excess of 20 percent from June 6, 1995

The veteran has not met the criteria for a disability rating 
in excess of 20 percent since June 6, 1995, under either 
Diagnostic Code 7305 or 7308.  Although he has anemia, it has 
been classified as mild.  Moreover, he does not have weight 
loss, and the criteria for a 40 percent disability rating 
under Diagnostic Code 7305 are impairment of health 
manifested by anemia and weight loss.  The use of the word 
"and" in the rating criteria indicates that the veteran 
must meet both criteria in order to receive a 40 percent 
disability rating.  Cf. Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  Furthermore, he does not have the ulcer any 
longer.

The veteran does not have symptoms indicative of a more 
serious gastrointestinal disorder, such as recurrent 
hematemesis or melena and diarrhea or constipation.  There is 
no evidence of hypoglycemic episodes or malnutrition.  
Overall, the veteran's condition is stable, and his symptoms 
primarily occur on eating certain foods. 

There is also no objective evidence showing that the veteran 
experiences any incapacitating episodes as a result of his 
gastrointestinal symptoms.  In fact, he does not regularly 
receive medical treatment for this condition, nor does he 
currently take any medication.  There is no evidence showing 
hospitalization for his gastrointestinal symptoms since the 
1971 surgery. 

Keeping in mind the requirement of 38 C.F.R. § 4.3 to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor, the Board finds that the 
criteria for an increased disability rating have not been 
met.  The objective medical evidence does not create a 
reasonable doubt that his symptoms warrant a disability 
rating higher than 20 percent.  He does experience epigastric 
pain, heartburn, nausea, vomiting, vitamin deficiency, and 
mild anemia due to his service-connected disorder.  There is 
also objective evidence of a small hiatal hernia and 
associated reflux symptoms.  However, these symptoms are 
adequately compensated for by the current 20 percent 
disability rating, which contemplates a mild to moderate 
level of disability.  Based on the nature of the objective 
findings, in conjunction with the veteran's subjective 
complaints, the Board has determined that the preponderance 
of the evidence is against assignment of a disability rating 
in excess of 20 percent from June 6, 1995, for duodenal 
ulcer/post-operative gastrectomy.  

The Board has considered whether a higher evaluation can be 
granted under other potentially applicable diagnostic codes.  
Diagnostic Code 7346 for hiatal hernia provides a 30 percent 
disability rating for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
disability rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

For the same reasons as discussed above, the criteria for an 
increased rating under Diagnostic Code 7346 have not been 
met.  The veteran does not experience hematemesis, melena, or 
weight loss.  His anemia is mild only.  Although he does 
experience nausea, occasional vomiting, epigastric distress, 
pyrosis (heartburn), and occasional choking, he has not 
complained of any pain in the chest, arm, or shoulder.  
Moreover, it cannot be said that his symptoms considerably or 
severely impair his health, since he does not receive regular 
medical treatment nor consistently take medication.  
Accordingly, an increased rating under Diagnostic Code 7346 
is not warranted.

Under Diagnostic Code 7348 for vagotomy with pyloroplasty or 
gastroenterostomy, a 20 percent disability rating is 
warranted for recurrent ulcer with incomplete vagotomy; a 30 
percent disability rating for symptoms and confirmed 
diagnosis of alkaline gastritis or of confirmed persisting 
diarrhea; and a 40 percent disability rating for demonstrably 
confirmative post-operative complications of stricture or 
continuing gastric retention.  In this case, the medical 
evidence does not show a confirmed diagnosis of alkaline 
gastritis or gastric retention.  The veteran has denied 
experiencing diarrhea.  Upper gastrointestinal series have 
not shown post-operative complications such as stricture.  
Accordingly, an increased rating under Diagnostic Code 7348 
is not warranted.  



ORDER

Entitlement to a disability rating higher than 10 percent for 
duodenal ulcer/post-operative gastrectomy prior to June 6, 
1995, is denied.

Entitlement to a disability rating higher than 20 percent for 
duodenal ulcer/post-operative gastrectomy from June 6, 1995, 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

